ALLOWANCE with EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 04/13/2021.  
In the current examiner’s amendment, the claims 3-4, 12-13 and 16-18 have been amended. Claims 1-20 are pending in the case.  Claims 1, 10 and 18 are independent claims.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in several telephone interviews and email communications with the Attorney, Ali Assar (Reg. #65848) starting from 9/14/2021 with the Examiner’s Amendment received on 9/15/2021. 

The application has been amended as follows: 
Amendments to the Claims

3.	(Currently Amended) The method of claim 1, comprising:
	retrieving the plurality of sets of assignments from a user history database, wherein each assignment of the plurality of sets of assignments corresponds to a content item, of the plurality of content items, presented to a user of the plurality of users.

4.	(Currently Amended) The method of claim 1, comprising:
	retrieving the plurality of sets of assignments from a user targeting database, wherein each assignment of the plurality of sets of assignments corresponds to a content item, of the plurality of content items, targeted to a user of the plurality of users.

12.	(Currently Amended) The computing device of claim 10, the operations comprising:
selecting a plurality of users from a user database based upon the user profile;
determining a plurality of sets of assignments of content items of the plurality of content items corresponding to the plurality of users, wherein each set of assignments of the plurality of sets of assignments corresponds to a group of users, of the plurality of users, that a content item of the plurality of content items is assigned to;
determining a plurality of groups of users based upon the plurality of sets of assignments; and
generating a plurality of group profiles, wherein each group profile corresponds to a group of users of the plurality of groups of users, wherein the set of content items are selected from amongst the plurality of content items based upon the plurality of group profiles. 

13. 	(Currently Amended) The computing device of claim 12,
 wherein the report comprises one or more representations of each group profile, of a set of group profiles, associated with each content item of the set of content items.

16.	(Currently Amended) The computing device of claim 12, the operations comprising:
	retrieving the plurality of sets of assignments from a user history database, wherein each assignment of the plurality of sets of assignments corresponds to a content item, of the set of content items, presented to a user of the plurality of users.

17.	(Currently Amended) The computing device of claim 12, the operations comprising:
	retrieving the plurality of sets of assignments from a user targeting database, wherein each assignment of the plurality of sets of assignments corresponds to a content item, of the set of content items, targeted to a user of the plurality of users.

18.	(Currently Amended) A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
controlling a graphical user interface to display one or more content items in a content platform interface comprising:
a content item of the one or more content items; and 
a selectable input associated with transmitting a targeted response to the content item;
receiving, via the content platform interface, a selection of the selectable input associated with a request for transmitting the targeted response, comprising a response content item, as a response to the content item;
receiving a selection of the response content item for the targeted response;
responsive to receiving at least one of the selection of the selectable input associated with the request or the selection of the response content item for the targeted response[[,]]:
analyzing a user database to identify a plurality of users, to which the content item was at least one of previously presented or previously targeted, based upon a plurality of assignments of the content item to the plurality of users, 
wherein the user database indicates that: 
a first user, of the plurality of users, is linked to one or more first content items, comprising the content item, at least one of previously presented or previously targeted to the first user; and
a second user is linked to one or more second content items at least one of previously presented or previously targeted to the second user; and
transmitting, as the response to the content item, the targeted response comprising the response content item to a plurality of devices comprising a first device of the first user, wherein each device of the plurality of devices is associated with a user of the plurality of users to which the content item was at least one of previously presented or previously targeted.


Allowable Subject Matter
5.	Claims 1-20 are allowable.
Independent claims 1, 10 and 18 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Aldrey et al. (US PGPUB 2009/0171780) (hereinafter Aldrey) teaches a graphical user interface to display a user profile interface (see Figs. 5C-5D and [0034]-[0035] user profiles); receive a request to display content items associated with the profile (see [0036] and Fig. 6, selecting and sending a targeted advertisement to a consumer device in step 604).
The reference Grant et al. (US PGPUB 2010/0318426) (hereinafter Grant) teaches a graphical user interface to display a user profile interface (see Figs. 3-4 and [0068]-0076], showing selectable user profile data); receive a request to display content items associated with the profile (see Fig. 3-4 and [0068]-[0076] showing a user can specify topics of interest and profile data to relevant content via “Find Ads” button).
The reference Caplan et al. (US PGPUB 2015/0310351) (hereinafter Caplan) teaches group profiles by clustering the plurality of users into a plurality of groups of users based upon the plurality of sets of assignments; generating a plurality of group profiles (see [0009]-[0013] using a k-means clustering algorithm to cluster population as group profile; see Fig. 8A and [0051], A Profile Map Area 805 shows each profile group generated based on the population dataset. When a particular profile group is selected in the Profile Map Area 805, its corresponding data is displayed on the right side of the graphical interface 800).
The reference MailChimpGuide (Beginner’s Guide to Using MailChimp For Email Marketing by Nick Schaferhoff (see https://torquemag.io/2015/07/beginners-guide-using-mailchimp-email-marketing/) (hereinafter MailChimpGuide) teaches “a selectable input” as recited in “a selectable input associated with transmitting a targeted response to the content item” (see pages 25-26, use the “Send Now” button to send the campaign to users).
The reference ClickDimensions (“Oops! How to Deal with Email Mistakes” by ClickDimensions (see http://blog.clickdimensions.com/oops-how-to-deal-with-email-mistakes/) (hereinafter ClickDimensions) teaches the same concept of “a target response to the content item” as recited in “a targeted response to the content item” and “transmitting, as the response to the content item, the targeted response comprising the response content item to a plurality of devices” (see page 3, showing how to write and send the response of an email campaign mistakes [e.g., as a target response to a content item]; e.g., be ready to come up with a response…Step 2. Respond…1. Be swift; 2. Be clear; 3.Own up to your mistake; 4. Stay true to your image; 5. Offer an incentive; thus a target response to a content item is created and sent).
Aldrey as modified by Grant and Caplan fails to clearly teach or fairly suggest the combination of all limitations, specific, ally, the combination doesn’t teach amended new limitations as recited in the independent claims 1 and 10 as shown below. 
For Claims 1 and 10:
responsive to receiving a selection of a first group profile selectable input by a user from among the one or more selectable inputs displayed in the first targeting interface, displaying a second targeting interface comprising:
a portion of the report comprising first content associated with a first group profile associated with the first group profile selectable input;
a first input associated with selecting a response content item to be uploaded; and a second input associated with transmitting a targeted response to at least one content item of the plurality of content items, wherein the at least one content item was transmitted to one or more devices associated with users of the first group profile prior to the displaying the second targeting interface; 
responsive to receiving a user selection of the first input associated with selecting the response content item to be uploaded, identifying the response content item; 
after identifying the response content item in association with the user selection of the first input, receiving, via the second targeting interface, a user selection of the second input associated with a second request for transmitting the targeted response. comprising the response content item, as a response to the at least one content item of the plurality of content items; generating a list of users based upon the first group profile; and 
transmitting, as the response to the at least one content item, the targeted response comprising the response content item to a plurality of devices, wherein each device of the plurality of devices is associated with a user in the list of users.  
Aldrey as modified by MailChimpGuide and ClickDimensions fails to clearly teach or fairly suggest the combination of all limitations, specific, ally, the combination doesn’t teach amended new limitations as recited in the independent claim 18 as shown below.
For claim 18:
receiving, via the content platform interface, a selection of the selectable input associated with a request for transmitting the targeted response, comprising a response content item, as a response to the content item;
receiving a selection of the response content item for the targeted response;
responsive to receiving at least one of the selection of the selectable input associated with the request or the selection of the response content item for the targeted response:
analyzing a user database to identify a plurality of users, to which the content item was at least one of previously presented or previously targeted, based upon a plurality of assignments of the content item to the plurality of users, 
wherein the user database indicates that: 
a first user, of the plurality of users, is linked to one or more first content items, comprising the content item, at least one of previously presented or previously targeted to the first user; and a second user is linked to one or more second content items at least one of previously presented or previously targeted to the second user; and
transmitting, as the response to the content item, the targeted response comprising the response content item to a plurality of devices comprising a first device of the first user, wherein each device of the plurality of devices is associated with a user of the plurality of users to which the content item was at least one of previously presented or previously targeted.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179